Case 0:20-cv-60416-AMC Document 116 Entered on FLSD Docket 09/03/2021 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60416-CIV- CANNON/HUNT

   TOCMAIL INC., a Florida corporation,

                Plaintiff,
   v.

   MICROSOFT CORPORATION, a
   Washington corporation,

                Defendant.
   _____________________________________/




    PLAINTIFF’S STATEMENT OF MATERIAL FACTS IN REPLY TO DEFENDANT’S
                       RESPONSE ADDITIONAL FACTS




                                             1
Case 0:20-cv-60416-AMC Document 116 Entered on FLSD Docket 09/03/2021 Page 2 of 11




          Plaintiff, TOCMAIL INC. (“TocMail”), by and through undersigned counsel, hereby

   submits its Statement of Material Facts in Reply to Defendant, MICROSOFT CORPORATION’S

   (“Microsoft”), Response Additional Facts (ECF No. 112):

          1.      Disputed. IP Cloaking is used in both phishing attacks and malware attacks,

   making IP Cloaking the most-common attack vector. A recent study of 2,313 server configuration

   files on live phishing sites revealed that 95-100% of professional phishing sites use IP evasion.

   TOCMAIL_00001363 at 1367 (Ex. 116) (ECF No. 110-22). In the study, 95% of the server

   configuration files implemented IP evasion, and the study acknowledged that the remaining sites

   could be implementing IP evasion via “server-side scripts (written in languages such as PHP and

   Python)” which is “common.” Id. Microsoft’s own internal statistics shows that 100% of ATP’s

   failures to stop links to malware are due to IP evasion. See email chain with subject line:

   “New/Additional FY21 Budget ask for IP Evasion prevention.” MSFT_TOC00111779 at 111780

   (Ex. 60) (ECF No. 97-60).

          2.      Disputed. Phishing is not “more common than network evasion.” See ¶ 1 above.

          3.      Disputed. As Microsoft itself points out, Amar Patel did not testify that phishing

   attacks are done through various tactics, but merely testified that he himself has not seen “phishing

   kits” that use IP evasion. Such testimony is meaningless given that the Sonar team does not even

   look at phishing kits: “we don’t analyze phish kits.” MSFT_TOC00063041 (Exhibit 139).

          4.      Undisputed.

          5.      Undisputed.

          6.      Undisputed.

          7.      Disputed. Microsoft is aware of four types of evasion, not “many” types: “We’ve

   observed four types of evasion.” MSFT_TOC00042450 at 42451 (Ex. 20) (ECF No. 97-20).



                                                    2
Case 0:20-cv-60416-AMC Document 116 Entered on FLSD Docket 09/03/2021 Page 3 of 11




   Moreover, IP evasion is not merely one of many, it is literally the most-common form of evasion

   used with links (“URLs”) – used more often than all the other types of evasion combined as

   confirmed in that Microsoft document: “We’ve confirmed through hand grading URLs that most

   of this is network evasion [i.e. IP evasion].” Id.; See also ¶ 1 above.

          8.      Undisputed. However, TocMail does not know if the statistics are correct.

          9.      Disputed in part. It is undisputed that the brochure promotes Office 365 catches

   99.9% of malware and that it has the lowest phish miss rate in the industry. However, both claims

   are untrue. For example, Microsoft’s own internal statistics show that ATP stops as little as 84%

   of links to malware with 100% of the failures due to IP evasion. (Ex. 60) (ECF No. 97-60, at

   111780). Moreover, by failing to stop the attack used by 95-100% of professional phishing sites,

   Microsoft does not have the lowest phish miss rate in the industry, TocMail does. See ¶ 1 above.

          10.     Disputed. The detonation service does not always “follow that link to the website,”

   as redirects that use IP evasion cause Sonar to “never [see] the final landing [page].”

   MSFT_TOC00282913 (Exhibit 140); see also ECF No. 97-53, p. 1; MSFT_TOC00042450 (ECF

   No. 97-20) (“Attackers are preventing us from seeing phish content/landing pages.”).

          11.     Disputed. Microsoft fails to cite evidence to support its claim. The cited testimony

   of Amar Patel does not support Microsoft’s claim that the reputation service “identifies and

   remembers threats” because the reputation service does not identify new threats and then

   remember them. On the contrary, Patel testified that the reputation service will “identify [already]

   known threats” (i.e. threats that have already been seen in the past and already determined to be

   bad in the past). Patel 30(b)(6) Depo., 24:21 (ECF No. 112-2). A so-called “known threat” is

   actually nothing more than an already known bad URL, as the reputation check requires an “exact

   match at the time-of-click.” MSFT_TOC00001079 at 1086 (ECF No. 97-11) (Ex. 11).



                                                     3
Case 0:20-cv-60416-AMC Document 116 Entered on FLSD Docket 09/03/2021 Page 4 of 11




          12.     Undisputed.

          13.     Disputed. The combination of Safe Links’ reputation and detonation service does

   not keep protect consumers safe, as shown in the abundance of evidence submitted by TocMail

   with its summary judgment briefs. For example, for reputation: Jason Rogers testified that “any

   kind of IP evasion technique would be meaningless for those servers. They’re simply checking

   reputation.” Jason Rogers (“JR”) Expert Depo., 151:18-20 (ECF No. 97-14). As for detonation

   (Sonar), even today attackers can redirect Sonar to a benign site to hide harmful content with 100%

   efficacy. AP Ex. Depo., 152:20-24 (ECF No. 110-2) (Ex. 96); JR Ex Depo., 82:1-7 (ECF No. 97-

   14). Such an attack “is easy” to do. MSFT_TOC00044022-44023 (ECF No 97-41) (Ex. 41).

          14.     Disputed; out-of-context citation. The quoted portion of Microsoft’s paragraph is a

   continuation of the following: “If it’s a known threat, a known URL that exhibits IP evasion and

   it’s in our reputation service where, you know, we didn’t get that reputation from Sonar but we got

   it from elsewhere, we can still catch the threat.” AP Ex. Depo., 154:6-10 (ECF No. 112-3). In

   other words, if that exact same URL had been used before, and if Microsoft somehow previously

   detected that the URL uses IP evasion (through some unspecified mechanism), then in this highly

   dubious, unspecified circumstance, that exact URL could be blocked by the reputation service.

          15.     Undisputed, but irrelevant. Whether Safe Links can detect false negatives caused

   by other attack vectors says nothing about Safe Links’ ability to detect false negatives caused by

   IP evasion. In fact, an internal May 2020 discloses that Microsoft is looking to use an on-premise

   product (“SmartScreen”) to detect Safe Links’ false negatives for redirects that use IP evasion

   because Safe Links cannot detect these false negatives. ECF No. 97-53 at MSFT_TOC00044029.

          16.     Disputed. Microsoft’s quote about a feature whose “job is to stop threats from

   reaching the inbox” (i.e. provide time-of-delivery protection) cannot be referring to Safe Links,



                                                   4
Case 0:20-cv-60416-AMC Document 116 Entered on FLSD Docket 09/03/2021 Page 5 of 11




   which is a post-delivery, time-of-click service, according to Microsoft’s own ads. Microsoft’s

   claim that this is a quote about “Safe Links” is contradicted by the quote itself.

          17.     Disputed. Amar Patel testified that it is wrong to consider functions such as

   Heuristic Clustering as separate layers of protection, because “you know, today Sonar actually

   does clustering analysis.” AP (30(6)) Depo., 114:8-9 (Exhibit 141). He stated this within the

   context of reaffirming that Safe Links has only two components: “Safe Links as we defined earlier

   is a reputation service plus the time-of-click detonation service.” Id. at 114:5-7; see also AP Ex.

   Depo., 20:21-21:3 (“So Safe Links was originally created as a reputation service … and it became

   a combination of reputation and sandbox detonation.”) (Exhibit 142). IP evasion is “meaningless”

   to reputation. JR Ex. Depo., 151:18-20 (ECF No. 97-14). Attackers can use IP evasion to easily

   bypass detonation with 100% efficacy today. AP Ex. Depo., 152:20-24. (ECF No. 110-2); JR Ex

   Depo., 82:1-7 (ECF No. 97-14); MSFT_TOC00044022 at 44023 (ECF No 97-41). Microsoft’s

   own ads state that attackers “ensure” cloaked links bypass all EOP/ATP layers during delivery

   (“ensure links pass through the first round of security filters”) leaving Safe Links’ two components

   responsible for blocking the attack (“with Safe Links, we’re able to protect users right at the point

   of click by checking the link for reputation and triggering detonation”). ECF No. 97-66, p. 8.

   Thus, there are no other layers of IP evasion protection outside of Safe Links’ two components -

   neither in EOP/ATP nor in some other non-existent layer inside Safe Links itself. Id.

          18.     Disputed. Safe Links’ “reputation” block is an element within the reputation

   component. Regarding this element, Microsoft’s Brian Wilcox wrote: “any attacker can easily

   create new email addresses and domains to get past block lists.” MSFT_TOC00115633, p. 1.

   (Exhibit 143). Also, Jason Rogers testified that “any kind of IP evasion technique would be




                                                     5
Case 0:20-cv-60416-AMC Document 116 Entered on FLSD Docket 09/03/2021 Page 6 of 11




   meaningless for those servers. They’re simply checking reputation.” JR Ex. Depo., 151:18-20

   (ECF No. 97-14).

          19.     Disputed.   Time travel is not effective, and Microsoft does not submit any

   documentary evidence other than self-serving deposition testimony. Rather, as acknowledged by

   Microsoft, time-travel would only work “when a user has not yet interacted with the email.” MS

   Addt’l. Facts, ¶ 19 (ECF 112). Logically, it would also only work if Safe Links subsequently

   caught a malicious link that it previously missed.

          20.     Disputed. Dynamic email delivery is a Safe Attachments policy that merely enables

   the delay of emails, and has nothing to do with IP evasion protection: “The Dynamic Delivery

   action in Safe Attachments policies seeks to eliminate any email delivery delays that might be

   caused by Safe Attachments scanning.” See Safe Attachments in Microsoft Defender for Office

   365, p. 3 (Exhibit 144). Moreover, Microsoft does not submit any documentary evidence other

   than self-serving deposition testimony for its claim that dynamic e-mail delivery is effective.

          21.     Disputed. Linked content “detonation” refers to the detonation component (Sonar).

   Even today, attackers can redirect Sonar to a benign site to hide harmful content with 100%

   efficacy. AP Ex. Depo., 152:20-24. (ECF No. 110-2); JR Ex Depo., 82:1-7 (ECF No. 97-14). Such

   an attack “is easy” to do. MSFT_TOC00044022 at 44023 (ECF No 97-41).

          22.     Disputed. Time-of-click “detonation” refers to the detonation component (Sonar),

   which does not provide effective protection against IP evasion as discussed throughout TocMail’s

   filings. Even today, attackers can redirect Sonar to a benign site to hide harmful content with 100%

   efficacy. AP Ex. Depo., 152:20-24 (ECF No. 110-2); JR Ex Depo., 82:1-7 (ECF No. 97-14). Such

   an attack “is easy” to do. MSFT_TOC00044022 at 44023 (ECF No 97-41).




                                                    6
Case 0:20-cv-60416-AMC Document 116 Entered on FLSD Docket 09/03/2021 Page 7 of 11




          23.     Disputed. Clustering is performed within the detonation component. See ¶ 17

   above. In fact, this feature is literally called “detonation-based heuristics.” See Office 365

   Advanced Threat Protection, p. 2 (Exhibit 145).

          24.     Disputed. Initially, Hatekar clarified that he attributed this success to IP

   Anonymization. Specifically, he testified that “I won’t be comfortable saying, you know, we had

   90 percent and above, you know, success rate in 2018, because we did not have a solution.”

   Hatekar Depo., 44:10-15 (Exhibit 146) (emphasis added). When asked about 2019, Hatekar

   replied: “Yes, we had a solution. In late 2018 itself we had a solution, in fact.” Id. at 44:16-18.

   Hatekar testified that “in late 2018 itself, you know, when we invested into -- into a third-party

   solution for anonymizing IP ranges from Microsoft, we started seeing, you know, huge success in

   our effectiveness.” Id. at 43:13-18. Thus, Hatekar’s testimony is that IP Anonymization brought

   Safe Links from “no solution” to “90 percent and above” in 2019.              Yet, an internal IP

   anonymization “Effectiveness” report from April 2019 showed that IP Anonymization caught less

   than one unique bad URL out of every one million URLs that Safe Links encountered (64 bad

   URLs out of 89,479,001 URLs). MSFT_TOC00065791 at 65792 (Ex. 98) (ECF No. 110-4).

   Importantly, this same April 2019 IP Anonymization analysis explicitly stated that IP

   Anonymization is not used for any malicious webpages that redirect Sonar to a good site (such as

   google.com): “the redirected (already resolved) URLs are not going through Proxify.” Id. at

   MSFT_TOC00065791. Thus, IP Anonymization literally provides zero effectiveness against the

   links that Safe Links is promoted as protecting against – not “95%.” In fact, this was confirmed

   in 2020 by a third-party professor from the University of New Orleans who focuses his research

   “in web security and network security.” MSFT_TOC00304363 (Exhibit 147); Krishna Phani

   Kumar Vadrevu, PhD, Depo., 8:20-23, 10:1-6, 11:2-7 (Exhibit 148). Specifically, Dr. Vadrevu



                                                   7
Case 0:20-cv-60416-AMC Document 116 Entered on FLSD Docket 09/03/2021 Page 8 of 11




   sent a cloaked link to a Safe Links’ enabled Outlook account, and while the site was visited by

   “277 different IPs,” the professor “noticed that all these IP addresses belong to Microsoft’s IP

   space” – i.e., not anonymous IP addresses as Microsoft has argued throughout its Response. Ex.

   147 at 304363 (emphasis added); Ex. 148 at 12:1-3. This was based on Dr. Vadrevu’s personal

   observation. Ex. 148 at 14:2-25. Dr. Vadrevu also personally observed that “just IP-based evasion

   is sufficient to evade 100% of all Microsoft’s crawler visits.” Ex. 147 at 304365; Ex. 148 at 16:8-

   22. He made those observations and sent his observations to Microsoft in the first half of 2020,

   after TocMail was on the market and nearly two years after supposed IP anonymization allegedly

   solved IP evasion according to Hatekar. Ex. 148 at 11:2-7.

          25.     Disputed. Even today attackers can redirect Sonar to a benign site to hide harmful

   content with 100% efficacy. See ¶ 22 above. Such an attack “is easy” to do. MSFT_TOC00044022

   at 44023 (ECF No 97-41). Second, the issue at hand is a specific type of IP evasion: redirects that

   use IP evasion, which are not even processed by IP Anonymization. See ¶ 24 above. Third, just

   because Microsoft successfully convinces companies that IP Anonymization is effective and works

   to protect them, does not make it true (e.g. how Microsoft told Bosch that it “ensures” the

   effectiveness of IP Anonymization; and as Patel testified, Bosch “completed their cutover” “after

   we went through this process” of addressing Bosch’s “key questions” because “we did address this

   customer’s concerns, and -- successfully.” ECF No 110, ¶ 40; AP Ex. Depo., 93:6-17) (Ex. 142).

          26.     Disputed. IP Anonymization, which was implemented in late 2018, did not address

   geo evasion. Microsoft completed its geo-evasion rollout in June 2020, and explicitly

   acknowledged that, prior to this time, ATP had no geo-evasion protection: “In the past, ATP FN’d

   because we would cache a clean verdict and apply the reputation globally. Now, ATP has geo-

   distributed reputation where the verdict cached for a GEO is based on in region detonation.”



                                                   8
Case 0:20-cv-60416-AMC Document 116 Entered on FLSD Docket 09/03/2021 Page 9 of 11




   MSFT_TOC00042251, slide 13 (Exhibit 149). Because geo evasion is region-based (not city-

   based), attackers can still successfully use geo evasion by targeting almost every city in the world.

   AP Ex. Depo., 74:2-6 (Ex. 142). Microsoft had no geo evasion protection when TocMail entered

   the market in December 2019, and today it addresses a negligible fraction of geo evasion (as it is

   region-based, not city-based). In fact, its geo-evasion protection is so ineffective that 100% of

   Safe Links’ failures to detect links to malware are due to “IP/GEO evasion.”

   MSFT_TOC00111779 at 111780 (Ex. 60) (ECF No. 97-60). Even today, Microsoft does not have

   effective protection against any of the three types of IP evasion — including Geo Evasion.

          27.     Disputed. Microsoft does not use third parties’ (plural) anonymous proxy servers,

   despite additionally claiming so in Microsoft’s prior ¶ 28 in the responsive SMF: “Microsoft works

   with several third-party anonymous proxy servers to route its detonation traffic.” This is patently

   untrue, as Microsoft solely uses one proxy service: Proxify. The only other proxy service named

   underneath the redactions in the deposition testimony submitted by Microsoft, as well as in the

   document referenced in ¶ 28, is a company called Z-Scaler. See unredacted versions AP Ex. Depo.,

   58:7-11 (Ex. 142); Hatekar Depo. (Conf.), 95:1-21 (Exhibit 150). However, in that same Patel

   deposition cited by Microsoft, Patel was also asked if Microsoft uses Z-Scaler, and Patel testified:

   “We have not implemented this.” AP. Ex. Depo., 189:25-190:2 (Ex. 142). Moreover, Patel

   thoroughly explained in substantial detail why Z-Scaler was not implemented. Id. at 190:3-191:11.

   Thus, Microsoft does not actually use Z-Scaler despite its contention to the contrary.




                                                    9
Case 0:20-cv-60416-AMC Document 116 Entered on FLSD Docket 09/03/2021 Page 10 of 11




   Dated: September 3, 2021                       Respectfully submitted,

                                                  By: /s/Joshua D. Martin
                                                  Joshua D. Martin
                                                  Florida Bar No. 028100
                                                  Email: josh.martin@johnsonmartinlaw.com
                                                  JOHNSON & MARTIN, P.A.
                                                  500 W. Cypress Creek Rd.
                                                  Suite 430
                                                  Fort Lauderdale, Florida 33309
                                                  Telephone: (954) 790-6699
                                                  Facsimile: (954) 206-0017
                                                  Attorneys for Plaintiff, TocMail Inc.




                                    CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that on this 3rd day of September, 2021, I electronically filed the

   foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record identified on the below Service List in

   the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

   or in some other authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.


                                         By:      /s/ Joshua D. Martin
                                                  Joshua D. Martin


                                            SERVICE LIST
                         TOCMAIL INC. v. MICROSOFT CORPORATION
                              20-60416-CIV- CANNON/HUNT


                                                    10
Case 0:20-cv-60416-AMC Document 116 Entered on FLSD Docket 09/03/2021 Page 11 of 11




   Joshua D. Martin                           Francisco O. Sanchez
   E-Mail: josh.martin@johnsonmartinlaw.com   E-Mail: sanchezo@gtlaw.com
   JOHNSON & MARTIN, P.A.                             orizondol@gtlaw.com
   500 W. Cypress Creek Rd.                   Evelyn A. Cobos
   Suite 430                                  E-Mail: cobose@gtlaw.com
   Fort Lauderdale, Florida 33309                     MiaLitDock@gtlaw.com
   Telephone: (954) 790-6699                  GREENBERG TRAURIG, P.A.
   Facsimile: (954) 206-0017                  333 S.E. 2nd Avenue, Suite 4400
                                              Miami, Florida 33131
                                              Telephone: (305) 579-0500
                                              Facsimile: (305) 579-0717

                                              Mary-Olga Lovett (admitted pro hac vice)
                                              E-Mail: lovettm@gtlaw.com
                                              Rene Trevino (admitted pro hac vice)
                                              E-Mail: trevinor@gtlaw.com
                                              GREENBERG TRAURIG LLC
                                              1000 Louisiana Street, Suite 1700
                                              Houston, Texas 77002
                                              Telephone: (713) 374-3541
                                              Facsimile: (713) 374-3505




                                              11
